     Case 8:19-cv-00301-AAS Document 27 Filed 06/01/20 Page 1 of 2 PageID 621



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

ISIS GONZALEZ obo WT,

        Plaintiff,
v.                                                  Case No. 8:19-cv-301-T-AAS

ANDREW SAUL,
Commissioner,
Social Security Administration,

      Defendant.
______________________________________/

                                      ORDER

        Isis Gonzalez o/b/o W.T. moves for attorney’s fees and costs under the Equal

Access to Justice Act (EAJA), 28 U.S.C. Section 2412. (Doc. 26). The Commissioner

does not oppose the motion.      (Id. at ¶ 6).   Ms. Gonzalez requests $3,299.89 in

attorney’s fees.     The EAJA permits awards for reasonable attorney’s fees and

expenses to a prevailing party against the United States. 28 U.S.C. § 2412.

        The February 26, 2020 order remanded the case to the Commissioner under

sentence six of 42 U.S.C. Section 405(g) for further administrative proceedings. (Doc.

24). The Clerk entered judgment in favor of Ms. Gonzalez. (Doc. 25). Ms. Gonzalez

now requests an award of attorney’s fees under the EAJA. (Doc. 26).

        The Commissioner does not contest the following: Ms. Gonzalez is the

prevailing party; Ms. Gonzalez’s net worth was less than $2 million when she filed

her complaint; the Commissioner’s position was not substantially justified; no special

circumstances make an attorney’s fees award unjust; and Ms. Gonzalez’s attorney’s
                                       1
  Case 8:19-cv-00301-AAS Document 27 Filed 06/01/20 Page 2 of 2 PageID 622



fees request is reasonable. A court should grant a Social Security claimant’s request

for attorney’s fees when it is unopposed. See Jones v. Colvin, No. 8:13-CV-2900-T-

33AEP, 2015 WL 7721334 (M.D. Fla. Nov. 30, 2015) (awarding unopposed attorney’s

fees request). Therefore, Ms. Gonzalez is entitled to $3,299.89 in attorney’s fees.

      Attorney’s fees awarded to a claimant under the EAJA can be offset to satisfy

the claimant’s pre-existing debt to the United States. Astrue v. Ratliff, 560 U.S. 586,

589 (2010). Following this order, the United States Department of the Treasury will

determine whether Ms. Gonzalez owes a debt to the United States. Ms. Gonzalez

assigned her rights to EAJA fees to her attorney. (Doc. 26-2). If Ms. Gonzalez has no

federal debt, the United States will accept her assignment of EAJA fees and pay the

fees directly to counsel.

      Thus, Ms. Gonzalez’s motion for attorney’s fees and costs under the EAJA (Doc.

26) is GRANTED. Ms. Gonzalez is awarded $3,299.89 in attorney’s fees.

      ORDERED in Tampa, Florida on June 1, 2020.




                                          2
